Citation Nr: 0927981	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, to include as 
secondary to service-connected disabilities.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and January 2008 rating decisions 
of the RO that granted entitlement to service connection for 
peripheral neuropathy of the lower extremities, evaluated as 
10 percent disabling, and denied the Veteran's claims of 
entitlement to service connection for PTSD, hypertension, 
bilateral hearing loss, and tinnitus.  The Veteran filed a 
timely appeal of these determinations to the Board.  

In March 2009, the Veteran and his spouse, accompanied by the 
Veteran's representative, testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file. 

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.
REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims must be remanded for further 
action.  

First, the Board notes that the Veteran's claims file 
indicates that the Veteran is in receipt of disability 
benefits from the Social Security Administration.  Records 
related to this award, however, have not been associated with 
the Veteran's claims file.  The RO should therefore contact 
the Social Security Administration and take all necessary 
attempts to obtain all records related to this award. 
38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

Next, during the Veteran's testimony before the Board in 
March 2009, the Veteran indicated that his service-connected 
peripheral neuropathy of the lower extremities was worse than 
it was at the time of his most recent VA examination in April 
2006.  In this regard, the Board notes that the Veteran 
reported current symptoms including pain and numbness in his 
legs from his toes up to his knees.  He also indicated a 
burning sensation and cramping.  The symptoms noted in the 
April 2006 VA examination were indicated to be numbness and 
tingling in his feet to his ankles.  He also indicated 
stinging in his feet. 

Because the Veteran has alleged that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the Veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

With respect to the Veteran's PTSD claim, the Board notes 
that in June 1999, revised regulations concerning PTSD were 
published in the Federal Register reflecting the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  "Credible 
supporting evidence" does not mean that the Veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the Veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  

Rather, the Veteran's presence with his unit at a time when 
his unit is attacked tends to show that that the Veteran 
experienced such attack personally, without specifically 
showing his personal participation.  See Id.; see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In addition, if the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat Veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this case, the Veteran's medical records show that the 
Veteran has been diagnosed with PTSD.  In addition, the 
Veteran's service records indicate that the Veteran had 
active service in the Republic of Vietnam.  The Veteran 
reported that he served with Battery C, 2nd Battalion, 319th 
Artillery (AMBL), 101st Airborne.  He reports stressors that 
include being subject to incoming attacks on his base camp 
during his tenure in Vietnam, shooting artillery on a daily 
basis, the deaths of two fellow soldiers, and seeing a fellow 
soldier, who was reportedly strung-out on drugs, being eaten 
by rats.  With respect to the deaths of his fellow 
servicemen, the Veteran stated that a buddy of his was killed 
by an M-79 hand grenade while clearing grass on the outside 
perimeter of the base.  Another fellow soldier was killed in 
a friendly fire incident.  In a July 2003 statement, the 
Veteran stated that his unit was mortared "nearly every 
day" in May 1971 or June 1971either in the DMZ or "Camp 
Carol."  He also reported that he was nearly killed by a dud 
grenade when it exploded in February 1971 near Hue.  An 
attempt to verify the claimed stressors has not been made.  

Based on the foregoing, the Board finds that this matter 
should be remanded for further development.  Here, the Board 
notes that the Veteran's claims file indicates that the 
Veteran has been diagnosed with PTSD and may have experienced 
significant stressors in service.  See 38 C.F.R. § 3.159.  

In addition, the Board notes that the Veteran has also been 
diagnosed with major depression disorder.  The Veteran 
testified that he believes that this condition may be related 
to his service-connected disabilities, including his service-
connected diabetes mellitus.  On remand, therefore, the 
Veteran should be examined in order to determine whether he 
has a psychiatric disorder, other than PTSD, that was caused 
by his active service or his service-connected disabilities.  

With respect to the Veteran's hypertension claim, the Veteran 
testified that he was diagnosed with diabetes mellitus and 
hypertension at approximately the same time.  The Veteran's 
claims file also contains an October 2003 statement of the 
Veteran's physician indicating that the Veteran was found to 
have diabetes mellitus since May 2003 and that he has the 
usual problems that go with disease, including hypertension.  
And with respect to the Veteran's hearing loss and tinnitus 
claims, the Veteran testified that he operated a 105 cannon 
in service.  He indicated that he was the loader and that 
they shot the gun once or twice a day on a daily basis.  He 
indicated that the cannon fire was extremely loud and that he 
did not wear hearing protection during his duties.  He also 
testified that he shot M-14s and M-16s during basic training.  
The Veteran has been diagnosed with hearing loss, greater on 
the right.  He has also been indicated to have tinnitus.  

Based on the foregoing, the Board concludes that these 
matters should be remanded and that the Veteran should be 
afforded appropriate VA examinations in order to determine 
whether the Veteran currently has hypertension, bilateral 
hearing loss, or tinnitus that is due to his service or, in 
the case of his hypertension, his service-connected diabetes 
mellitus.  Pursuant to the VCAA, such examinations are 
necessary to adjudicate these claims.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

In this respect, the Board notes that, effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to provide that:  

VA will not concede that a nonservice-
connected disease or injury was aggravated 
by a service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or injury 
is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the nonservice-connected disease or 
injury. The rating activity will determine 
the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due to 
the natural progress of the disease, from 
the current level.  
Prior to affording a VA examination in connection with the 
claim, the RO should update the Veteran's claims file with 
any recent medical records relevant to the Veteran's claim.  
In this regard, the Board notes that the Veteran has received 
recent medical treatment at the Clarksburg VA Medical Center.  
Records from this facility dated since February 2009 should 
therefore be associated with the Veteran's claims file.  The 
Veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claims 
that have not already been associated with the Veteran's 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, the Veteran should be afforded a proper VCAA notice 
pertaining this his claims for secondary service connection.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to his claims for service 
connection for an acquired psychiatric 
disorder, to include PTSD, secondary to 
service-connected disabilities; and 
service connection for hypertension 
secondary to service-connected diabetes 
mellitus.  

2.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for any of his claimed conditions since 
service.  This should include medical 
and treatment records from the 
Clarksburg VA Medical Center dated 
since February 2009.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

4.  The RO should obtain the Veteran's 
complete service personnel records.  

5.  The RO should arrange for the 
Veteran to be afforded an examination 
to determine the nature and extent of 
his service connected right and left 
lower peripheral neuropathy.  All 
indicated tests and studies should be 
performed.  The claims folder, 
including all newly obtained evidence, 
and a copy of this remand, must be sent 
to the examiner for review. 
The examiner should make a finding 
regarding whether the Veteran's right and 
left lower extremity peripheral 
neuropathy is manifested by complete or 
incomplete paralysis, and identify the 
nerves or nerves involved.  If the 
paralysis is incomplete, the examiner 
should indicate whether the condition is 
mild, moderate, moderately severe, or 
severe with marked muscular atrophy.  If 
the paralysis is complete, the examiner 
should discuss the specific 
manifestations of the complete paralysis 
particular to the nerve or nerves 
affected, to include whether the foot 
dangles and drops, whether there is no 
active movement possible of muscles below 
the knee, or whether flexion of the knee 
is weakened or lost. 

All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.  

6.  With respect to the Veteran's PTSD 
claim, the RO should contact the Veteran 
and request that he provide any 
additional information, including dates, 
locations, names of other persons 
involved, etc., relating to claimed 
service stressors.  The Veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events in 
service and that he must be specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  The Veteran should 
also be advised that he should provide 
buddy statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the Veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  
The RO must then review the entire claims 
file, including the Veteran's medical 
treatment records and previous statements 
of stressors, and any information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  The RO should also 
confirm the Veteran's unit, MOS, and 
dates during which the Veteran was 
associated with his unit(s), the dates 
during which the Veteran was in the 
Republic of Vietnam, and any combat 
missions in which the Veteran and/or his 
unit participated and determine whether 
any awards or designations were related 
to combat service.  

A summary of the Veteran's claimed 
stressors, including the stressors noted 
above of being mortared "nearly every 
day" in May 1971 or June 1971 in the DMZ 
or "Camp Carol" and being nearly killed 
by a dud grenade when it exploded in 
February 1971 near Hue, as well as all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802.  The JSRRC 
should be requested to provide any 
information that might corroborate the 
Veteran's alleged stressors.  If the RO 
is unable to corroborate a stressor, the 
RO must inform the Veteran of the results 
of the requests for information about the 
stressors.  

7.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  

If the examiner diagnoses the Veteran as 
having PTSD, the examiner must 
specifically indicate the stressor or 
stressors underlying that diagnosis and 
offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the Veteran's 
PTSD and such stressor(s).  In this 
regard, the examiner should comment on 
medical evidence in the Veteran's claims 
file, specifically the April 2004 and 
September 2008 psychiatric reports of the 
Veteran's private physicians.

If the examiner diagnoses the Veteran as 
having a psychiatric disability other 
than PTSD, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the Veteran's 
psychiatric disorder had its onset in 
service or within one year of service, or 
is otherwise related to the Veteran's 
active service.  The examiner should also 
indicate whether any diagnosed 
psychiatric disability was caused by or 
is secondary to a service-connected 
disability, to include diabetes mellitus 
type II.  In this regard, the examiner 
should comment on the Veteran's service 
treatment records, post-service medical 
records, and the Veteran's testimony 
before the Board.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

8.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
appropriate VA examination(s) in order to 
determine the nature and etiology of any 
hypertension, bilateral hearing loss, or 
tinnitus found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner(s) who is(are) designated to 
examine the Veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.   The report(s) of 
examination should contain a detailed 
account of all manifestations of any 
hypertension, hearing loss, or tinnitus 
found to be present, and the examiner(s) 
should specifically state the current 
diagnoses.  The examiner(s) should then 
offer an opinion to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
currently diagnosed disability had its 
onset in service or within one year of 
service, or whether the disability was 
otherwise caused by his active service.  
In the case of any hypertension, the 
examiner should also comment on whether 
hypertension was caused or aggravated by 
his service-connected diabetes mellitus 
type II.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310(a) (as revised effective 
in October 2006). 
The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

9.  After completion of the foregoing, 
the RO should re-adjudicate the Veteran's 
claims in light of all the evidence of 
record.  If any determination remains 
adverse to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

